Exhibit 10.28

AMENDED LICENSE AGREEMENT

THIS LICENSE AGREEMENT (“License Agreement”) is made and entered into as of this
30th day of December, 2011 (the “Effective Date”), by Alphatec Spine, Inc.
(“Alphatec” or “Licensee”), on the one hand, and Cross Medical Products, LLC
(“Cross”), on the other hand. Alphatec and Cross are each individually referred
to herein as a “Party,” and collectively as the “Parties.”

RECITALS

A. Cross, through its affiliate EBI, LLC, is the owner of all rights, title, and
interest in and to United States Patent Nos. 5,466,237 and 5,474,555.

B. Both Cross and Alphatec are parties to an Original License Agreement, dated
April 23, 2003, that licensed the subject matter of the 5,466,237 Patent and the
5,474, 555 Patent to Alphatec.

C. In 2009, a dispute arose between the Parties concerning the amount of
royalties due under the Original License Agreement and the Alphatec products
that are considered “Licensed Product” as defined in the Original License
Agreement.

D. On February 12, 2010, Cross filed an action entitled Cross Medical Products,
LLC v. Alphatec Spine, Inc., Case No. SACV10-00176-MRP (MLGx) in the United
States District Court for the Central District of California (the “License
Action”).

E. In the License Action, Cross alleged that Alphatec had breached an April 23,
2003, License Agreement between them by failing to pay royalties on certain
“Licensed Product,” as defined in that License Agreement. Alphatec denied the
allegations and asserted affirmative defenses and counterclaims.

F. The License Action, including the Complaint, defenses and counterclaims, and
any contemplated appeal, is collectively referred to herein as the “Dispute.”

G. In settlement of the Dispute, the Parties have agreed to enter into this
Amended License Agreement, which is expressly meant to, and does, modify the
Original License Agreement.

ARTICLE 1.

DEFINITIONS

1.1 “the ‘555 Patent” shall mean U.S. Patent No. 5,474,555; all patents issued
from any divisions, reissues, and continuations of U.S. Patent No. 5,474,555 or
from any application on which U.S. Patent No. 5,474,555 is based or from which
it claims priority; and all foreign patents or patent applications that
correspond to or claim priority from U.S. Patent No. 5,474,555 or any
application on which it is based or from which it claims priority.



--------------------------------------------------------------------------------

1.2 “the ‘237 Patent” shall mean U.S. Patent No. 5,466,237; all patents issued
from any divisions, reissues, and continuations of U.S. Patent No. 5,466,237 or
from any application on which U.S. Patent No. 5,466,237 is based or from which
it claims priority; and all foreign patents or patent applications that
correspond to or claim priority from U.S. Patent No. 5,466,237 or any
application on which it is based or from which it claims priority.

1.3 “Licensed Product” shall refer to the polyaxial screw component of any
spinal implant products, devices or solutions that stabilize the spine during
spinal fusions.

1.4 “Original License Agreement” shall mean the Agreement between Cross and
Alphatec dated April 23, 2003, that licensed the subject matter of the ‘555
Patent and the ‘237 Patent to Alphatec.

ARTICLE 2.

LICENSE GRANT

2.1 Cross hereby grants to Licensee and its current subsidiaries and affiliates
a non-exclusive, non-transferable (except as set forth in Article 7), right and
license, under the ‘237 Patent and under the ‘555 Patent to make, have made,
use, sell, offer for sale, and import the Licensed Products.

2.2 Other than as set forth in Section 2.1, Licensee and its current
subsidiaries and affiliates shall not have any right to sublicense any of the
rights granted in Article 2.1 to any third party without the prior written
consent of Cross.

ARTICLE 3.

ROYALTY AND PAYMENTS

3.1 Royalties.

3.1.1 Up-front payment. Alphatec shall pay Cross royalties of $5,000,000 no
later than January 6, 2012.

3.1.2 Future payments. Alphatec shall pay royalties of $13,000,000 in thirteen
equal quarterly installments of $1,000,000. The first payment shall be due no
later than August [***], 2012, and further quarterly payments shall be due no
later than November [***], February [***], May [***], and August [***] of each
year until a total of $13,000,000 is paid on August [***], 2015.

3.1.3 Notwithstanding the timing of the payments set forth above, which timing
is for the convenience of Alphatec, no royalty is due, owing, or being collected
on Licensed Product made, used, sold, offered for sale, or imported after the
expiration of the latest-expiring of the ‘237 Patent and the ‘555 Patent.

 

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.

2



--------------------------------------------------------------------------------

3.2 Manner of Payment.

3.2.1 All payments required under this Agreement shall be paid in U.S. dollars,
without deduction of taxes or any other costs of any kind, and shall be wired to
the bank account of Cross using the following wiring instructions:

[***]

3.2.2 Cross may, from time to time, change these payment instructions by giving
Licensee 10 days’ notice under Article 8.

3.3 Interest. If any payment is not made by Licensee by the date set forth in
this Agreement, interest shall be payable on the past due amounts at the rate
equal to the legal rate (under California law), from the date payment was due
until the date of the actual payment.

3.4 These payments are being made as part of a compromise of a dispute and to
settle litigation regarding the Original License Agreement.

3.5 Regardless of any ruling by a court regarding the scope, validity, or
enforceability of the ‘237 Patent or the ‘555 Patent, including any ruling
construing any claims of either Patent; any finding that either Patent does not
read on a particular product, device, or apparatus; or any decision that a
particular product, device, or apparatus does not infringe either Patent:

3.5.1 This Agreement shall remain in full force and effect without modification,
and the royalties to be paid under it shall remain fully due and payable, and

3.5.2 All payments made under this Agreement, and the Original License
Agreement, shall be nonrefundable.

ARTICLE 4.

REPRESENTATIONS AND WARRANTIES

4.1 Cross represents, warrants, and covenants that (a) it has the full right and
authority to enter into this Agreement and grant the right and licenses granted
in this Agreement, and (b) it has not previously granted and will not grant any
rights or licenses in conflict with the rights and licenses granted in this
Agreement.

4.2 The undersigned represent and warrant that they have authority to execute
this Agreement on behalf of the respective Parties and to carry out all
obligations imposed under this Agreement. The undersigned have read, understand,
and agree to the terms of this Agreement and have had the opportunity to consult
with counsel regarding this Agreement.

ARTICLE 5.

TERM AND TERMINATION

5.1 This Agreement shall remain in effect until the expiration of the
last-expiring patent of the ‘237 Patent and the ‘555 Patent, unless terminated
earlier under this Article.

 

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.

 

3



--------------------------------------------------------------------------------

5.2 Notice and Opportunity to Cure.

5.2.1 If Licensee fails to make any payment required under this Agreement,
Licensee shall be in default.

5.2.2 In the event of a default or breach of any term of this License Agreement,
the aggrieved Party shall give written notice of the default or breach by
facsimile, personal service, overnight delivery by a nationally recognized
courier, or first class registered or certified mail, return receipt requested,
to the other Party at the addresses identified below in Article 7. The other
Party shall then have fifteen (15) business days to rectify the alleged default
or breach and shall provide written notice to the complaining Party of steps
taken to rectify the alleged default or breach (the “Cure Period”). The
complaining Party shall withhold any legal action during the Cure Period, and to
the extent that any alleged default or breach shall be cured within the Cure
Period, the Parties agree to treat such default or breach as though it had not
occurred.

5.3 Failure to Cure. Upon Licensee’s failure to cure any default as set forth in
Article 5.2, Cross may, at its sole discretion:

5.3.1 Sue for breach of this Amended License Agreement. In the event of such a
suit, Licensee (a) agrees that all unpaid royalties as set forth in Article 3 of
this Agreement become immediately due and payable, and (b) waives all defenses
to a claim for breach of contract, except defenses based on payments actually
made by Alphatec under this Amended License Agreement.

5.3.2 Declare that Licensee has breached this Amended License Agreement and
therefore seek entry of a consent judgment in a form substantially similar to
Exhibit 1. In such an event, Licensee is deemed to have consented to the entry
of such judgment, and the amount of the judgment shall equal [***], less any
royalty payments made by Alphatec under this Amended License Agreement).

5.4 Cross may terminate this Amended License Agreement without notice if a
receiver is appointed for Licensee or proceedings are commenced by, for, or
against Licensee under any bankruptcy, insolvency, or debtor’s relief law.

5.5 Article 6 survives a termination of this Amended License Agreement under
Article 5.3.2 above.

ARTICLE 6.

WAIVERS

6.1 Licensee expressly waives any right it may have to seek to invalidate,
reexamine, or otherwise challenge the ‘237 Patent or the ‘555 Patent, or to seek
a ruling that any of its products do not infringe the ‘237 Patent or the ‘555
Patent.

 

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.

 

4



--------------------------------------------------------------------------------

6.2 Licensee expressly waives its right to challenge the validity or
enforceability of this Agreement, or the Original License Agreement, on any
ground already decided against it, or that was raised or could have been raised
by Licensee, in the License Action, including without limitation defenses based
on patent misuse or public policy.

6.3 The waivers set forth in this Article 6 shall not apply with respect to any
action commenced by Licensor in which it claims that the Licensee or its current
subsidiaries or affiliates have infringed either the ‘237 Patent or the ‘555
Patent.

ARTICLE 7.

ASSIGNMENT

7.1 The Parties may assign any or all of their rights or delegate any or all of
their duties under this Agreement only upon the prior written consent of the
other party. But such consent shall not be unreasonably withheld in the event
that a party wishes to assign this Agreement to a purchaser of all or
substantially all of its assets relating to the ‘237 Patent, the ‘555 Patent, or
the Licensed Products.

ARTICLE 8.

NOTICES

8.1 All notices and other communications among the Parties in connection with
this Agreement shall be in writing addressed to the following persons or
Parties, and shall be deemed duly served, given and received (a) on the date of
service, if served personally or sent be telex or facsimile transmission (with
appropriate confirmation of receipt) to the Party to whom notice is to be given,
or (b) on the fourth day after mailing, if mailed by first class registered or
certified mail, return receipt requested, postage pre-paid in the United States
mail, or (c) on the next day if sent by a nationally recognized courier for next
day service and so addressed as follows:

 

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.

 

5



--------------------------------------------------------------------------------

 

If to Alphatec:  

President and CEO, Alphatec Spine,

Inc.

 

5818 El Camino Real

Carlsbad, CA 92008

and  

General Counsel and SVP, Alphatec

Spine, Inc.

 

5818 El Camino Real

Carlsbad, CA 92008

If to Cross or EBI:  

Vice President Finance, EBI LLC,

d/b/a Biomet Spine and Bone Healing

 

100 Interpace Parkway

Parsippany, New Jersey 07054

and  

Vice President and Division

Counsel, EBI LLC d/b/a Biomet

Spine and Bone Healing

 

100 Interpace Parkway

Parsippany, New Jersey 07054

8.2 The Parties, by like notice, may designate another or additional
address(es), facsimile number(s) or person(s) to which notices shall be given in
connection with this Agreement.

ARTICLE 9.

GENERAL PROVISIONS

9.1 The Parties agree that this License Agreement shall inure to the benefit of
and be binding on each of their respective agents, representatives,
shareholders, officers, directors, attorneys, employees, permitted assigns,
subsidiaries, insurers, and predecessor or successor companies.

9.2 Choice of Law and Venue. The Parties agree that any action to enforce or
interpret this License Agreement must be filed exclusively in the Superior Court
of Orange County or in the United States District Court for the Central District
of California, and that personal jurisdiction and venue are appropriate in those
courts. This License Agreement shall be

 

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.

 

6



--------------------------------------------------------------------------------

deemed executed and delivered in the State of California and shall be construed
and governed by the internal laws of the State of California, without regard to
California’s conflict of law provisions.

9.3 Enforcement and Attorney Fees. If litigation is commenced to interpret or
enforce the terms of this License Agreement, the prevailing party shall be
entitled to its costs and its reasonable attorney fees, in addition to any other
available remedies.

9.4 Severability. If any part of this Agreement shall be determined to be
illegal, invalid, or unenforceable, that part shall be replaced with an
enforceable provision that is closest in intent and economic effect to the
severed provision, so long as the revised License Agreement continues to fulfill
the original intent of the Parties.

8.5 No Waiver. No breach of any provision of this License Agreement may be
waived unless in writing signed by the Party against whom a waiver is asserted.
Waiver of any one breach shall not be deemed to be a waiver of any other breach
of the same or any other provision.

8.6 Counterparts.

8.6.1 This License Agreement may be signed in counterparts and that it shall be
fully executed when signed by all Parties whether the signatures of all Parties
appear on the original or one or more copies of this License Agreement.

8.6.2 The Parties agree to sign three (3) originals of this License Agreement so
that each Party will have a fully executed original version of it.

8.7 Integration. This License Agreement constitutes the entire agreement between
the Parties and supersedes any and all prior agreements or understandings,
written or oral, between them relating to the subject matter of this License
Agreement. Except as set forth in the Settlement Agreement to which this License
Agreement is an Exhibit, no other promises or agreements shall be binding upon
the Parties with respect to this subject matter unless contained in or attached
to this License Agreement, or separately agreed to in writing and signed by an
authorized representatives of each of the Parties.

8.8 Modification. The provisions of this License Agreement may be modified or
amended only in a writing that is signed by each of the Parties and expressly
states that modification or amendment of this License Agreement is intended.

8.7 Construction. The Parties acknowledge that the terms of this License
Agreement are contractual and are the result of negotiations between the Parties
and their counsel. Each party and its counsel cooperated in the drafting and
preparation of this License Agreement. This License Agreement shall not be
construed against any Party as if that Party had drafted it.

 

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.

 

7



--------------------------------------------------------------------------------

8.8 Survival of Representations. All representations, warranties, and other
agreements contained in this License Agreement shall survive the execution and
delivery of this License Agreement by all Parties.

8.9 Admissibility of Agreement. In any action or proceeding relating to this
License Agreement (including, but not limited to, actions or proceedings
relating to the releases, conferred rights, or retained rights contained in this
License Agreement), the Parties stipulate that a fully executed copy of this
License Agreement may be admissible to the same extent as the fully executed
original.

8.10 Captions. The captions or headings of the Sections of this License
Agreement are for convenience of reference only and in no way define, limit or
affect the scope or substance of any Section of this License Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year below written.

 

ALPHATEC SPINE, INC. By:  

/s/ Dirk Kuyper

Its:   President and CEO Date:   12/30/11 CROSS MEDICAL PRODUCTS, LLC By:  

/s/ Glen Kashuba

Its:   President Date:   12/31/11

 

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.

 

8